     Case 4:18-cv-03458 Document 41 Filed on 04/21/21 in TXSD Page 1 of 6
                                                                                             United States District Court
                                                                                               Southern District of Texas

                                                                                                  ENTERED
                         IN THE UNITED STATES DISTRICT COURT                                      April 21, 2021
                         FOR THE SOUTHERN DISTRICT OF TEXAS                                    Nathan Ochsner, Clerk
                                   HOUSTON DIVISION

ELWYN and VERA ZYGA SHAW,                            §
                                                     §
                        Plaintiffs,                  §
                                                     §
v.                                                   §    CIVIL ACTION NO. H-18-3458
                                                     §
AMERICAN BANKERS INSURANCE                           §
COMPANY OF FLORIDA,                                  §
                                                     §
                        Defendant.                   §

                                 MEMORANDUM AND OPINION

       After Hurricane Harvey hit Houston in 2017, Elwyn and Vera Shaw filed a claim for the

flood damage to their home. Their insurer, American Bankers Insurance Company of Florida,

denied the claim. The Shaws then sued American Bankers for breach of contract, and American

Bankers moved for summary judgment. (Docket Entry No. 39). The Shaws have not responded.

Based on the motion, the record, and the applicable law, the court grants the motion and enters

final judgment by separate order. The reasons are explained below.

I.     Background1

       The National Flood Insurance Act of 1968, 42 U.S.C. § 4001, et seq., established the

National Flood Insurance Program. Gallup v. Omaha Prop. & Cas. Ins. Co., 434 F.3d 341, 342

(5th Cir. 2005). Under that Program, FEMA issued regulations promulgating the Standard Flood

Insurance Policy and authorizing certain private insurers, operating as “‘Write Your Own’



1
  The facts presented here come from the complaint and American Bankers’ motion for summary judgment
because the Shaws did not file a response. See Flowers v. Deutsche Bank Nat’l Tr. Co., 614 F. App’x 214,
215 (5th Cir. 2015) (“The failure to respond to a summary judgment motion leaves the movant’s facts
undisputed.” (citing Eversley v. MBank Dall., 843 F.2d 172, 174 (5th Cir. 1988))); FED. R. CIV. P. 56(e)(2)
(“If a party . . . fails to properly address another party’s assertion of facts as required by Rule 56(c), the
court may[] . . . consider the fact undisputed for purposes of the motion.”).
      Case 4:18-cv-03458 Document 41 Filed on 04/21/21 in TXSD Page 2 of 6




(‘WYO’) companies,” to issue that Policy in their own names, as well as to adjust, settle, pay, and

defend related claims. Id. The Policy terms, rate structures, and costs are set by the FEMA

regulations. Id. Claims are paid from the U.S. Treasury. Id.; see also Ferraro v. Liberty Mut.

Fire Ins. Co., 796 F.3d 529, 531–32 (5th Cir. 2015) (discussing the program).

       American Bankers, as a WYO company, issued the Shaws a Standard Flood Insurance

Policy. (Docket Entry No. 1 at ¶ 3). That Policy was in effect when Hurricane Harvey hit Houston

in 2017. The Shaws allege that the hurricane flooded their home, resulting in substantial property

damage. (Id. at ¶¶ 10–11).

       After the Shaws filed a claim, American Bankers sent a third-party insurance adjuster to

inspect the property. (Id. at ¶ 13). The Shaws allege that the inspector did not come into the house

to conduct the inspection. (Id.). Based on the inspectors’ final report that “there were no visible

signs of covered flood damage,” American Bankers denied the claim. (Docket Entry No. 39-1).

The Shaws allege that they hired an expert, who “thoroughly examine[d] the damage . . . and

present[ed] a detailed itemization of the losses,” and that they filed a supplemental proof of loss.

(Docket Entry No. 1 at ¶ 14). American Bankers again denied the claim. (Id. at ¶ 15).

       In September 2018, the Shaws sued American Bankers, asserting a claim for breach of

contract. (Docket Entry No. 1 at ¶¶ 16–24). American Bankers has moved for summary judgment,

(Docket Entry No. 39), and the Shaws have not responded.

II.    Analysis

       A.      The Legal Standard for Summary Judgment

       “Summary judgment is appropriate only if there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Vann v. City of Southaven, Miss.,

884 F.3d 307, 309 (5th Cir. 2018) (per curiam) (quotation marks omitted); Fed. R. Civ. P. 56(a).




                                                 2
      Case 4:18-cv-03458 Document 41 Filed on 04/21/21 in TXSD Page 3 of 6




“A genuine dispute of material fact exists if a reasonable jury could enter a verdict for the non-

moving party.” Doe v. Edgewood Indep. Sch. Dist., 964 F.3d 351, 358 (5th Cir. 2020). The

moving party “bears the initial responsibility of . . . demonstrat[ing] the absence of a genuine issue

of material fact,” Jones v. United States, 936 F.3d 318, 321 (5th Cir. 2019) (citation and quotation

marks omitted), and “identifying those portions of [the record] which it believes demonstrate the

absence of a genuine issue of material fact,” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

       “Where the nonmovant bears the burden of proof at trial, the movant may merely point to

an absence of evidence, thus shifting to the non-movant the burden of demonstrating by competent

summary judgment proof that there is an issue of material fact warranting trial.” Lyons v. Katy

Indep. Sch. Dist., 964 F.3d 298, 301–02 (5th Cir. 2020) (citation and quotation marks omitted).

While the party moving for summary judgment must demonstrate the absence of a genuine and

material factual dispute, it does not need to negate the elements of the nonmovant’s case. Austin

v. Kroger Tex., L.P., 864 F.3d 326, 335 (5th Cir. 2017) (per curiam) (quoting Little v. Liquid Air

Corp., 37 F.3d 1069, 1076 n.16 (5th Cir. 1994) (per curiam)). “A fact is material if its resolution

could affect the outcome of the action.” Dyer v. Houston, 964 F.3d 374, 379 (5th Cir. 2020)

(citation and quotation marks omitted). “If the moving party fails to meet [its] initial burden, the

motion [for summary judgment] must be denied, regardless of the nonmovant’s response.”

Pioneer Expl., L.L.C. v. Steadfast Ins. Co., 767 F.3d 503, 511 (5th Cir. 2014) (citation and

quotation marks omitted).

       When the moving party has met its burden, “the nonmoving party cannot survive a

summary judgment motion by resting on the mere allegations of its pleadings.” Duffie v. United

States, 600 F.3d 362, 371 (5th Cir. 2010). The nonmovant must identify specific evidence in the

record and articulate how that evidence supports that party’s claim. Willis v. Cleco Corp., 749




                                                  3
      Case 4:18-cv-03458 Document 41 Filed on 04/21/21 in TXSD Page 4 of 6




F.3d 314, 317 (5th Cir. 2014). “This burden will not be satisfied by some metaphysical doubt as

to the material facts, by conclusory allegations, by unsubstantiated assertions, or by only a scintilla

of evidence.” Boudreaux v. Swift Transp. Co., Inc., 402 F.3d 536, 540 (5th Cir. 2005) (citation

and quotation marks omitted). In deciding a summary judgment motion, the court draws all

reasonable inferences in the light most favorable to the nonmoving party. Darden v. City of Fort

Worth, 880 F.3d 722, 727 (5th Cir. 2018).

       B.      The Claim for Policy Breach

       Disputes over American Bankers’ claim handling under the Policy are “‘governed

exclusively’” by FEMA regulations, the National Flood Insurance Act of 1968, as amended, and

federal common law. Gallup, 434 F.3d at 343 (quoting 44 C.F.R. pt. 61, App. A(1), Art. IX

(2001)); accord Campo v. Allstate Ins. Co., 562 F.3d 751, 754–55 & n.17 (5th Cir. 2009). Because

payouts under the Policy come from the U.S. Treasury, the Policy provisions “must be strictly

construed and enforced.” Ferraro, 796 F.3d at 532 (quotation marks omitted).

       American Bankers asserts that there is no genuine factual dispute material to denying the

claim. (Docket Entry No. 39 at 9–10). The Shaws must raise a factual dispute as to the existence

of flood damage to avoid summary judgment on their breach-of-contract claim. See Flowers, 614

F. App’x at 215 (“Once the moving party has made an initial showing that there is no evidence to

support the nonmoving party's case, the party opposing the motion must come forward with

competent summary judgment evidence of the existence of a genuine dispute of material fact.”

(citing Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 586 (1986)); Bull’s Corner

Restaurant, Inc. v. Director, Federal Emergency Management Agency, 759 F.2d 500, 503 (5th Cir.

1985) (“The burden of proof was on appellant to establish that there had been general flooding at

that time.”); Allender v. Farmers Ins. Exchange, No. C04-1305C, 2005 WL 2922051 at *1 (W.D.




                                                  4
      Case 4:18-cv-03458 Document 41 Filed on 04/21/21 in TXSD Page 5 of 6




Wash. Nov. 4, 2005) (“Absent the occurrence of a flood, plaintiffs are not entitled to benefits under

the SFIP.”).

       American Bankers relies on the letter that it sent to the Shaws, in which it summarized the

inspector’s finding that “there were no visible signs of covered flood damage to the insured

structure and/or contents.” (Docket Entry No. 39-1 at 2). The Shaws have not presented or pointed

to any record evidence in response, despite alleging in the complaint that they hired an expert to

inspect their property and itemize the flood damage. (Docket Entry No. 1 at ¶ 14).

       Although Hurricane Harvey brought substantial flooding to Houston, that does not satisfy

the Shaws’ burden of raising a factual dispute as to whether their property was flooded. See Bull's

Corner, 759 F.2d at 503 (“It is obvious that uniform amounts of rain do not fall over an area the

size of New Orleans. But even if they did, differences in topography create wide differences in

flooding potential.”); Donahue v. Am. Family Mut. Ins. Co., No. Civ. 04-3878DWFAJB, 2006

WL 549389 at *5 (D. Minn. Mar. 6, 2006) (“The Court rejects [the plaintiff’s] assertion that

because [the city] received rainstorms between June 23 and June 25, 2003, the trier of fact may

conclude that heavy rains had inundated the area.”); Mussoline v. Morris, 692 F. Supp. 1306, 1316

(S.D. Fla. 1987) (“[T]he correct focus must be upon the plaintiffs’ immediate neighborhood, rather

than the Miami area, and upon the amount of damage sustained by neighborhood premises, to

determine whether a general condition of flooding was present.” (citing Bull’s Corner, 759 F.2d

at 503)).

       There is no genuine factual dispute material to determining whether the Shaws’ home

experienced flood damage because no record evidence supports that finding. American Bankers

is entitled to summary judgment on the breach-of-contract claim as a matter of law.




                                                 5
       Case 4:18-cv-03458 Document 41 Filed on 04/21/21 in TXSD Page 6 of 6




III.    Conclusion

        American Bankers’ motion for summary judgment, (Docket Entry No. 39), is granted.

Final judgment is entered by separate order.

               SIGNED on April 21, 2021, at Houston, Texas.



                                                   ___________________________________
                                                               Lee H. Rosenthal
                                                        Chief United States District Judge




                                               6
